Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s cancellation of Claim 4 and addition of Claim 12 is acknowledged.
Applicant’s arguments, see page 9, filed 6 October 2022, with respect to the rejection(s) of claim(s) 1 and its depending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JP 2003305956 A (JP ‘956).
Applicant has amended the claim set to incorporate the limitations recited by Claim 4 (which has now been cancelled) into independent Claim 1. The limitations incorporated into Claim 1 have also been amended to further specify the oxonol compound. Applicant argues that the prior art reference Goswami, which was previously relied upon to reject Claim 4, does not teach the specific oxonol compound now recited in instant Claim 1. Further, Applicant argues that this compound is also not disclosed or taught by the prior art references Suzuki and Mihara. Upon review of the cited prior art, the Examiner agrees with the Applicant’s conclusion that none of the cited prior art discloses or teaches such a compound. Thus, the previously issued rejection is withdrawn. However, a new rejection is made in view of JP 2003305956 A (JP ‘956), as explained below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,245,499 (Suzuki et al.) in view of US 4,596,767A (Mihara et al.) and JP 2003305956 A (JP ‘956).
As stated in the non-final action dated 27 May 2021, Suzuki discloses a photothermographic material comprising an organic silver salt, a silver halide, and a reducing agent, a hydrazine compound of a special structure and a sensitizing dye of a special structure are contained. The photothermographic material shows high Dmax and ultrahigh contrast. See the abstract. The photothermographic material has a spectral sensitivity maximum at a wavelength of from 600 nm to less than 850 nm, and preferably further comprising an infrared-absorbing dye having an absorption maximum wavelength of 850 to 1,400 nm. See column 8, lines 60-65. The photothermographic material of the present invention is preferably in the form of a one-side photosensitive material having at least one photosensitive layer containing a silver halide emulsion on one surface of a support and a back layer on the other surface thereof. See column 168, line 61-54. The infrared-absorbing dye is exemplified by lake cyanine dyes of formula F3, which correspond to Formula (I) of the instant application. See the table set forth in column 196, line 59 to column 214. A dispersion of these dyes may be added to any layer of a photosensitive material including an emulsion layer. See column 215, lines 58-65. The sensitizing dye is preferably a dye of general formula (D-I), corresponding to the infrared sensitizing dye represented by Formula (Ill) of the present invention (in particular, D-I-4 corresponds to Infrared sensitizing dye A of the present invention). See column 69, line 14 to the end of column 74. Additionally, the photothermographic material may comprise a supersensitizing agent, exemplified by compound M-1, corresponding to the intensely color-sensitizing compound represented by formula (IV) of the present invention. See the top of column 245. The content of silver coverage is exemplified as 1.5 g/m2. See column 243, lines 18-19. Furthermore, the back- coating layer may comprise an infrared absorbing dye. See column 247, line 43 to column 248, line 14.
Suzuki is silent in regards to the image forming layer containing a color-sensitizing compound represented by Formula (V) of the instant application. Mihara discloses a compound (referred to as Formula (II) in the specification of Mihara) that possesses the general structure of Formula (V) of the instant application. Mihara’s Formula (II) is further elaborated upon, stating that Z2 represents non-metallic atoms necessary for completing a 5- or 6-membered, nitrogen-containing heterocyclic ring, R6 represents a hydrogen atom, an alkyl group, or an alkenyl group, R7 represents a hydrogen atom or a lower alkyl group, and X1 represents an acid anion. See column 3 lines 40-54 in Mihara.
Both Suzuki and Mihara are silent in regards to the oxonol dye compound recited by instant Claim 1. JP ‘956 teaches a thermosensitive recording medium. The recording medium of JP ‘956 utilizes oxonol dyes as a photothermal conversion material (JP ‘956, paragraph 0012 of the English translation). The preferred structure of the dye is represented by general formula (Ia) (JP ‘956, paragraph 0020 of the English translation), which is shown at the top of page 5 of the original publication of JP ‘956. Specifically, JP ‘956 teaches structure 1a (see Table 2 on Page 5 of the original publication of JP ‘956), which is a barbituric acid-based oxonol dye (JP ‘956, paragraph 0023 of the English translation) whose structure (including the triethylamine counter ion) is identical to the oxonol dye structure recited by instant Claims 1 and 12.
Suzuki, Mihara, and JP ‘956 are analogous art because each reference teaches photosensitive materials. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include the sensitizing compound taught by Mihara in the photosensitive material disclosed by Suzuki because compounds having the general structure of Mihara’s Formula (II), when combined with infrared sensitizing dyes, show a supersensitizing effect, improving the material’s optical sensitivity (see Mihara, column 3 lines 55-66). It would have further been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use an oxonol dye of structure 1a, as taught by JP ‘956, as the dye in the back layer of Suzuki, because it is taught that oxonol dyes of structure 1a are useful for obtaining high color density (JP ‘956, paragraph 0028 of the English translation, see also Table 10 on page 20 of the original publication) while maintaining good printability and low absorbance in the 350-400 nm region (see Table 10 on page 20 of the original publication of JP ‘956).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,316,179 (Shor et al.) and US 6,072,059 (Harada et al.), as stated in the office action dated 27 May 2021, further describe photothermographic materials and/or steps that would read on the claimed invention of the instant application when combined with the invention disclosed by US 4,596,767A (Mihara et al.).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737      

/PETER L VAJDA/Primary Examiner, Art Unit 1737          
12/16/2022